Title: From Thomas Jefferson to Caesar Augustus Rodney, 28 July 1822
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


Dear Sir
Monticello
July 28. 22.
Your favor of July 10. has been recieved. the view therein taken of the impossibility of the fact charged by the Native Virginian is certainly conclusive; but I believe we may leave that calumniator to the judgment of the world.The public papers have announced your mission to Buenos Ayres, but the silence of your letter on the subject is at least not confirmative of it. I sincerely wish success to those governments and hope you will be useful to the one you go to: and especially to advise them against the heretical example of Mexico, of introducing crowns, diadems, sceptres, Emperors and kings into the vocabulary of America. there is more in names than is generally attended to. the definition of the term and powers of an Emperor will be sought in the histories of Rome, Russia, Germany, and even of Marocco & Hayti; and we shall hear him talking of ‘my people’ as of ‘my sheep and cattle.’ if they need an energetic executive, the necessary powers may be as well be given to and exercised by a President as an emperor or king. we are not told whether he of Mexico is to be hereditary, for life, years or at will. one of the latter I hope for the credit and good of the people. emperors and kings are the natural enemies of republics; and there is not one in Europe who does not look on ours as on the Gorgon’s head. I suspect that the title of the empire of Mexico will drive Texas into the republic of the United states. God bless you and give you many & happy years.Th: Jefferson